DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Cited references do not teach the allowable subject matter or the claimed limitations in view of the remarks filed 1/31/2022, such as  acquiring a video frame training sample, wherein the video frame training sample includes an even number of consecutive video frames and a first key frame, and the first key frame is an intermediate frame of the even number of consecutive video frames; constructing a pyramid deep learning model, wherein each level of the pyramid deep learning model being used to generate intermediate frames of different resolutions has a plurality of convolutional neural network layers; from a lower level to an upper level, the resolution is gradually increased, and video frame parameters of a lower level resolution are used for the calculation of the intermediate frame of a higher resolution; inputting the even number of consecutive video frames to the pyramid deep learning model to generate a second key frame; modifying the pyramid deep learning model according to the second key frame and the first key frame to generate a modified pyramid deep learning model; inputting a plurality of video frames to be processed into the modified pyramid deep learning model to generate an intermediate frame of the plurality of video frames.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664